Citation Nr: 0119048
Decision Date: 07/20/01	Archive Date: 09/12/01

Citation Nr: 0119048	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a skin disorder 
including as a result of exposure to herbicides.  

2.  Entitlement to service connection for residuals of shell 
fragment wounds.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2001, the Board issued a decision on the issues 
mentioned above on the title page.  The decision also 
remanded the issues of entitlement to service connection for 
degenerative disc disease and degenerative changes in 
multiple body areas.  The Board's remand of those issues was 
premised on the RO's perceived failure to issue a statement 
of the case in response to a timely filed notice of 
disagreement.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999). 

For reasons explained below, the remand portion of the 
Board's May 2001 decision is vacated.  


FINDINGS OF FACT

1. In June 2000, the veteran submitted a notice of 
disagreement with respect to the issues of entitlement to 
service connection for degenerative disc disease and 
degenerative changes in multiple body areas.

2. In August 2000, the RO issued a statement of the case in 
response the veteran's June 2000 notice of disagreement.


CONCLUSION OF LAW

The portion of the Board's May 2001 decision remanding the 
issues of entitlement to service connection for degenerative 
disc disease and degenerative changes in multiple body areas 
is vacated.  38 U.S.C.A. §7104(a) (West 1991 &  Supp. 2000); 
38 C.F.R. §20.904 (2000).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

A decision by the Board may be vacated at any time upon 
request of the veteran, or on the Board's own motion.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

This case was returned to the RO for compliance with the 
Board's remand order. Stegall v. West, 11 Vet App 268 (1998).  
The RO, however, established that it had timely performed the 
action ordered by the Board prior to certification, namely 
the issuance of a statement of the case, such that the remand 
portion of the Board's May 2001 decision was not warranted.   

In June 2000, the veteran filed a notice of disagreement with 
the RO's denial of his claims of entitlement to service 
connection for "bone disease," and the Board construed this 
as a notice of disagreement in response to the denial of 
entitlement to service connection for degenerative disc 
disease and degenerative changes of multiple body areas.  

Assuming a statement of the case had not been issued, the 
Board, in its May 2001 decision, remanded the issues of 
entitlement to service connection for degenerative disc 
disease and degenerative changes in multiple body areas.  The 
sole purpose of the remand was for the issuance of a 
statement of the case.  See Manlincon, supra.

The RO, however, had already issued a statement of the case 
for degenerative disc disease and degenerative changes of 
multiple body areas.  The statement of the case, issued in 
August 2000, was not discovered during the Board's previous 
review of the claims file.  

Accordingly, on the Board's own motion, the May 2001 portion 
of the Board decision remanding these issues is vacated.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

As an aside, the Board notes that it has recently received 
from the veteran additional argument.  While virtually 
incomprehensible throughout, it can be gleaned from his 
submission that he seeks to appeal his current claims to the 
Court.  The Board finds that his recent submission does not 
prevent the issuance of this order, and, if anything, 
reflects the urgency of this action. 


ORDER

The portion of the Board's May 2001 decision remanding the 
issues of entitlement to service connection for degenerative 
disc disease and degenerative changes of multiple body areas 
is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



Citation Nr: 0113803	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals of shell 
fragment wounds.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, to include a period of service in the Republic of 
Vietnam from January 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for a skin disability 
secondary to exposure to herbicides and for residuals of 
shell fragment wounds.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1999, a transcript of which has been 
associated with the claims file.

The Board also notes that during the pendency of this appeal, 
in April 2000, the RO denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease and degenerative changes of the lumbosacral spine, 
and degenerative changes of the knees with arthralgia 
involving the lumbosacral spine, knees, hips, and ankles as a 
result of herbicides; for degenerative disc disease and 
degenerative changes of the lumbosacral spine secondary to 
injury; for degenerative disc disease and degenerative 
changes of the lumbosacral spine, and degenerative changes of 
the knees with arthralgia involving the lumbosacral spine, 
knees, hips, and ankles as a result of exposure to lime or 
other chemicals; and for folliculitis, claimed as skin 
eruptions, boils, infections, blackheads, whiteheads, and 
excision of skin cores from the right hip-leg crease, behind 
the right knee, left upper arm, nose, and neck.  See 
38 C.F.R. § 3.310 (2000).  

In June 2000 the veteran filed a notice of disagreement with 
the RO's denial of his claims of entitlement to service 
connection for "bone disease".  The Board construes the 
veteran's notice of disagreement of service connection for 
"bone disease" as in response to that portion of the RO's 
denial of service connection for degenerative disc disease 
and degenerative changes of multiple body areas which were 
the subject of the April 2000 rating decision.  

While he was provided a statement of the case with respect to 
the denial of his claim for service connection for a chronic 
acquired skin disorder, he has not been provided a statement 
of the case with respect to the denial of service connection 
for degenerative disc disease and degenerative changes.  This 
matter is addressed in the remand portion of this decision.

The Board notes that in a rating decision dated in December 
2000, the RO granted the veteran's claim of entitlement to a 
nonservice-connected pension.

The veteran provided oral testimony at a videoconference 
before the undersigned Member of the Board in February 2001, 
a transcript of which has been associated with the claims 
file.

In February 2001 the veteran submitted a statement which 
liberally construed appears to indicate claims of entitlement 
to service connection for arrhythmia, cardiovascular disease, 
and diabetes mellitus.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicatory action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A skin disorder was not shown during active service.

2.  There is no competent medical evidence of record linking 
a current skin disorder to active service.

3.  Shell fragment wounds were not shown during active 
service.

4.  There is no competent medical evidence of record linking 
post service reported residuals of shell fragment wounds to 
active service.


CONCLUSIONS OF LAW

1.  A skin disorder including as a result of exposure to 
herbicides was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(d), 3.655 
(2000).

2.  Residuals of shell fragment wounds were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303(d), 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin disorder 
secondary to exposure to herbicides and for residuals of 
shell fragment wounds.  In essence, he contends that he 
currently exhibits symptoms associated with the stated 
disabilities which had their inception as a result of his 
period of active service.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which are generally relevant to this case; briefly describe 
the factual background of his claim; and then proceed to 
analyze each issue and render a decision.

Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310 (2000); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309)e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she serviced in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service on the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  Accordingly, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. § 3.309(e)], but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2000). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determination 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

In November 1999 the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 
2, 1999).  Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as to any 
evidence or finding of a skin disability or of any shell 
fragment wound during his period of active service.




The report of medical examination dated in April 1968, and 
completed upon his entry into service, shows that upon 
clinical evaluation, his clinical evaluation was normal.  The 
associated report of medical history, also dated in April 
1968, shows that he did not indicate that he had ever had 
symptoms associated with a shell fragment wound to the right 
arm or left hip, but he did indicate that he had had skin 
diseases.

The report of medical examination dated in March 1971, and 
completed upon his separation from active service, shows that 
upon clinical evaluation, all pertinent systems were normal 
and there was no indication that there were residuals of a 
shell fragment wound or a skin disorder.  There was a 
notation regarding a 5 cm traumatic scar of the left leg, but 
there was no indication that it was from a shell fragment 
wound.  The report of medical history at that time shows the 
veteran denied having skin diseases or any pertinent medical 
trouble at that time.  He indicated that he was in good 
health.

Subsequent to service, a VA examination report dated in March 
1999 shows that the veteran reported that for many years he 
experienced a rash on his forearms.  He indicated that he 
would scratch and cut them out on his own.  He also indicated 
that he had a boil on his inner thigh which he also cut out 
on his own.  He had not seen a physician for this or 
undertaken any treatment other than scratching or picking at 
the lesions.  He also reported that he had no history of  
injury to his hips.  He referred to back pain.  Physical 
examination concluded in a pertinent diagnosis of 
folliculitis of the upper extremities, and bilateral normal 
X-ray and clinical exam of the hips with insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder or residual thereof.

In November 1999 the veteran provided oral testimony at a 
personal hearing before a Hearing Officer of the RO.  He 
indicated that he never saw a doctor about his skin in 
service because he assumed that the problem was acne, related 
to adolescence and hormones.  


He recalled his skin being inflamed within a few months after 
his discharge from service, and that he would just put a 
compress on it.   He also indicated that he was exposed to 
lime during his period of service, and that could have 
resulted in his current skin disability.

The veteran also testified that he was injured during his 
period of service in Vietnam when a mine exploded when he was 
serving as a combat engineer.  He asserted that he was hit by 
shrapnel in his right arm, shin, and hip.  He indicated that 
the scar on his arm was three inches in length but required 
no sutures.  The one on his shin was 1.5 inches, and the one 
on his right hip was a real small one.  He stated that being 
in the field at the time of injury, he dealt with his wounds 
on his own, never saw a doctor for them or pressed a claim to 
receive the Purple Heart.  He indicated that had never taken 
X-rays to reveal any retained foreign bodies, and that he had 
never received treatment for them after service.

The veteran submitted copies of medical records and 
administrative records dated in November 1999 from the Social 
Security Administration that were used pursuant to a Social 
Security disability claim.  The medical records that 
addressed the disorders at issue in this case were 
duplicative of those already of record.

The veteran was scheduled to report for a VA examination in 
February 2000 and in March 2000, but he failed to report and 
indicated that he refused to be examined.

In February 2001 the veteran provided oral testimony at a 
personal hearing before the undersigned Member of the Board 
sitting at Denver, Colorado.  He asserted that there were 
files missing which would have demonstrated that he has 
service-connected disabilities.  The veteran did not provide 
any additional testimony regarding a skin disorder or 
residuals of shell fragment wounds.  



Analysis

As indicated above, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.

Although the veteran has asserted that there are records 
missing from his claims folder, he has not pointed to any 
specific additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
Moreover, the veteran has been afforded ample opportunity to 
present evidence and argument in support of his claims.

By notifying him on several occasions of the need for 
additional information and evidence to resolve the appeal, VA 
is presumed to have properly discharged its official duty to 
mail him notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."  

It is incumbent on the veteran to respond to requests for 
evidence and information.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) [the "duty to assist" an appellant in developing 
the evidence pertinent to his or her claim is not a "one-way 
street"].  Accordingly, the Board will proceed to a decision 
on the merits.


I. Skin Disorder

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in April 
1968 is silent as to a history of skin disorder prior to his 
entrance into service.  Although he did indicate in his 
report of medical history that he in the past had skin 
diseases, there was no indication that he had such at 
enlistment, thus he is presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a skin disorder during his period of active 
service.  The veteran's in-service examination reports all 
show that his skin and lymphatics were clinically normal.

Subsequent to service, the first evidence of a skin disorder 
is not until the March 1999 VA examination wherein he was 
primarily noted to have folliculitis of the upper 
extremities.

The Board has considered the medical evidence of record, 
unfortunately, there is no evidence of record that the 
veteran has a current skin disability that was first 
manifested during his period of active service other than the 
history as provided by the veteran himself.  Any statements 
of such by the veteran are contradicted by the evidence of 
record.  The mere allegation by the veteran does not 
constitute probative evidence as he has not shown that he is 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
skin disorder or its relevance to his current disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

As indicated hereinabove, in an effort to assist the veteran 
in substantiating his claim, in February 2000 and March 2000, 
the veteran was scheduled to undergo a VA medical examination 
so that his asserted skin disability could be evaluated.  The 
veteran failed to report as directed and he specifically 
refused to be examined.  The Board has no alternative but to 
consider his claim on the basis of the evidence of record.  
See 38 C.F.R. § 3.655 (2000).  The record is devoid of any 
competent medical opinion linking his post service reported 
folliculitis to his period of active service.

The Board will also evaluate the claim based on the Agent 
Orange presumptive regulations as required by the decision of 
the Federal Circuit in Combee.  As discussed above, chloracne 
or other acneform disorders consistent with chloracne is one 
of the diseases which is presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) even though there 
is no record of such service, provided further that the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
satisfied.  Other skin conditions are not associated with 
Agent Orange exposure.  See 64 Fed. Reg. 59232-59243 
(November 2, 1999).

The veteran has not been diagnosed with chloracne, an 
acneform disorder consistent with chloracne, or any other 
herbicide-related skin disability.  The diagnosis of record 
is folliculitis.  There is no diagnosis of chloracne during 
his period of active service, and there is no post-service 
diagnosis of chloracne.  


He has posited that his skin disability is the result of 
exposure to herbicides while in service in Vietnam.  Although 
he is certainly competent to testify as to the symptoms 
associated with a disability, it has not been indicated that 
he possesses the requisite medical expertise to render an 
opinion on matters involving medical principles, such as a 
medical diagnosis or causation (See Espiritu, 2 Vet. App. at 
494).  

In addition, in the absence of a herbicide-related 
disability, exposure to Agent Orange cannot be presumed.  See 
McCartt, supra.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a skin disability that is secondary to exposure 
to herbicides during his period of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that his current skin disorder was 
manifested as a result of his period of active service.  The 
service medical records are devoid of any indication of a 
skin disorder, and there is no evidence of record that the 
current skin disorder is consistent with that for which 
presumptive service connection is required.  See 38 C.F.R. 
§ 3.307(a)(6) (2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a skin disorder that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that a skin disorder can be 
associated with service.  Accordingly, the veteran's claim of 
entitlement to service connection for a skin disorder as a 
result of exposure to herbicides is denied.




II. Residuals Of Shell Fragment Wounds

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in January 
1985 is silent as to a history of residuals of shell fragment 
wound to the hip, arm, or shin prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced a shell fragment 
wound or residuals therefrom during his period of active 
service.  The veteran's in-service examination reports all 
show that the pertinent clinical evaluations were normal.  

There is an indication in his separation examination report 
that he had a traumatic scar of the left leg, but there is no 
indication that this was from a shell fragment wound 
described by the veteran.

Subsequent to service, there is no evidence of residuals of a 
shell fragment wound.  The Board has considered all of the 
medical evidence of record, however, there is no evidence to 
suggest that he sustained shell fragment wounds or that he 
has residuals therefrom other than the history as provided by 
the veteran himself.  

The mere allegation by the veteran does not constitute 
probative evidence as has he not demonstrated that he is 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of 
residuals of a shell fragment wound or its relevance to a 
current disability.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

As indicated hereinabove, in an effort to assist the veteran 
in substantiating his claim, in February 2000 and March 2000, 
the veteran was scheduled to undergo a VA medical examination 
so that his asserted residuals of shell fragment wounds could 
be evaluated.  The veteran failed to report as directed and 
he specifically refused to be examined.  The Board has no 
alternative but to consider his claim on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655 (2000).  The 
record is devoid of any competent medical opinion linking his 
post service residuals of shell fragment wounds to his period 
of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that he has current residuals of a shell 
fragment wound that were manifested as a result of his period 
of active service.  The service medical records are devoid of 
any indication of a shell fragment wound, and there is no 
evidence of record that he has current residuals of a shell 
fragment wound.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has residuals of shell fragment wounds that are 
related to his period of active service.  Colvin, 1 Vet. 
App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that he has residuals of 
shell fragment wounds that can be associated with service.  
Accordingly, his claim of entitlement to service connection 
for residuals of shell fragment wounds is denied.


ORDER

Entitlement to service connection for a skin disorder 
including as a result of exposure to herbicides is denied.

Entitlement to service connection for residuals of shell 
fragment wounds is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a timely notice 
of disagreement with the RO's April 2000 denial of 
entitlement to service connection for degenerative disc 
disease and degenerative changes in multiple body areas.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural error requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995), and Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, to accord the veteran due process of law, this 
case is remanded to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the April 
2000 denial of service connection for 
degenerative disc disease and 
degenerative change sin various body 
areas.  The RO should inform the veteran 
of the need to file a substantive appeal 
if he wishes appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

027396579    010802    1036614

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420



DOCKET NO.  98-20 976	)	DATE AUG 02, 2001
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 1993, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis.

2.  Entitlement to an effective date earlier than January 29, 1993, for the award of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to November 1972, from May 1975 to May 1977, from March 1982 to September 1985, and from October 1986 to June 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 1997 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, the case was transferred to the RO in New Orleans, Louisiana.

In March 2000 the Board remanded the case to the RO for additional development.  The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence necessary to substantiate his claim and of the action to be taken by VA.  

2.  The Columbia, South Carolina, RO first received the veterans informal claim for entitlement to TDIU on January 29, 1990.

3.  The medical evidence of record demonstrates the veterans service-connected intervertebral disc syndrome at L3-5 with osteoarthritis first met the criteria for a 60 percent disability rating on June 11, 1990.  

4.  Factually ascertainable medical evidence demonstrating the veteran became totally unemployable as a result of his service-connected disabilities was provided in a July 31, 1991, VA examination.

CONCLUSIONS OF LAW

1.  An effective date from June 11, 1990, but no earlier, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis is warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  An effective date from July 31, 1991, but no earlier, for a total disability rating based upon individual unemployability is warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or substantially complete application VA is required to notify the claimant and the claimants representative, if any, of any information necessary to substantiate the claim and to indicate which information should be provided by the claimant and which information VA will attempt to obtain.  In this case, the Board finds that the claimant and his representative were adequately notified of the evidence necessary to substantiate the claim and of the action to be taken by VA in a November 1998 statement of the case and a February 2001 supplemental statement of the case.  The applicable laws were cited and reasons and bases for the decision were provided.  

The VCAA also requires specific VA action to assist in developing a claim; however, the Board notes the present matter on appeal involves consideration of evidence previously of record and that no additional VA assistance was requested or required.  Therefore, the Board finds that VA has met the notice and duty to assist provisions contained in the new law.  In light of the notice and development action provided in this case, the Board also finds it would not be prejudicial to the veteran to issue a decision at this time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, another remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to notify and to assist the claimant in this case.  Further development and further expending of VAs resources is not warranted.

 Background

Service medical records show the veteran complained of back pain in October 1983.  The diagnoses included acute sciatica, lumbosacral strain with radiculitis, left sacroiliac joint strain, and persistent lumbosacral strain.  Reports dated in November 1984, February 1985, and March 1985 noted symptoms including lumbosacral spine tenderness and muscle spasm.  The diagnoses included lumbosacral strain.  In July and August 1985 examiners noted acute lumbosacral strain, muscle spasm, disc disease, right sciatica, and low back pain with radiculitis.  A September 1985 report indicated a diagnosis of resolved lower back strain.

In April 1987. the veteran complained of lower back pain with intermittent pain down the posterior aspect of the left leg.  He denied paresthesia or trouble voiding.  The examiner reported mild discomfort to the sacral area and tenderness to the left sacroiliac joint.  There was mild paralumbar muscle discomfort but no evidence of spasm or crepitus.  Range of motion was decreased to approximately 50 percent in all directions due to pain.  Straight leg raises were to 80 degrees on the right and positive at 35 degrees on the left.  Sciatic notch test was negative.  Knee jerks were +3, bilaterally.  Sensation was intact.  The diagnosis was probable contusion with low back strain but doubtful of a diagnosis of disc disease.

At the time of an April 1987 orthopedic examination, the veteran complained of pain to the left side of the lumbosacral spine without present radiation, bowel, bladder, or sexual dysfunction.  The examiner noted the veteran displayed apparent discomfort with motion and favored his left leg when walking.  Sciatic notch, straight leg raise, and stretch tests were negative.  Burns and Fabers tests were positive.  Sensation was normal.  The examiners impression was history of low back pain related to trauma without evidence of serious physical abnormality.

Hospital reports dated in May 1987 included a discharge diagnosis of low back pain possibly due to incipient L4-5 disc degeneration.  On May 13, 1987, the veteran stated his back pain was improving and that he had experienced no further radicular symptoms.  The examiner reported the veterans gait was normal, his spinal rhythm was improved, and he was able to touch his ankles.  The diagnosis was improving degenerative disc disease.

The veterans June 1987 separation examination revealed abnormalities to the spine and lower extremities due to sciatic pain.  The veteran noted recurrent back pain in his report of medical history.  

On July 21, 1987, VA received the veterans application for compensation benefits.  The veteran requested entitlement to service connection for degenerative disc disease.

During VA examination in September 1987, the veteran complained of almost constant low back and left leg pain.  He reported he could not work or find a job because of his pain.  He stated his left leg was weaker than the right and that he was only able to ambulate for about half a mile before the left leg gave out.  He reported he experienced severe lumbosacral spine pain after sitting for more than 30 minutes and occasion left foot numbness.  

The examiner noted 1+ reflexes to the left lower extremity compared to 2+ and 3+ in all other reflexes.  Motor strength was 3/5 to the left lower extremity compared to 5/5 to all other major muscle groups.  Sensory examination was intact, including to the left lower extremity.  There was tenderness to the lumbosacral spine over the L4, L5, and S1 areas.  The veteran was able to bend at the waist only to 15 degrees before developing severe left leg sciatica.  Straight leg raises were to 35 degrees on the right and only to 10 degrees on the left before developing excruciating back pain.  The examiners impression was degenerative disc disease of the lumbosacral spine.  It was noted that the veteran had very significant symptoms of left leg sciatica and left leg weakness and symptoms indicative of severe degenerative disc disease.  The examiner referred to an August 1987 Electromyography (EMG) study which found no evidence of lumbosacral radiculopathy but provided no opinion to reconcile the present diagnosis with that report.

At the time of a private medical examination in March 1988, the veteran complained of radiating pain to the toes, an inability to sit for long periods of time, and left leg weakness which required the use of a cane to prevent falling.  The physician noted the veteran walked with a definite limp on the left but was able to walk without his cane, albeit very carefully and hesitantly.  It was further indicated that the veteran reported surgery had been recommended but that he had refused it because of fear of greater disability due to unsuccessful treatment.  

The veteran stated he was unable to walk on his heels and toes and no attempt was made.  He was also unable to squat.  On flexion he complained of pain at 10 percent of normal and complained of pain on straight leg raising at 60 degrees, right, and 10  degrees, left.  Knee and ankle jerk reflexes were excellent.  He complained of diminution to pin prick in the L4 and L5 distribution on the left and he appeared to have some weakness of the dorsiflexors of the left toe and ankle.  The physician noted there was no apparent atrophy of the leg and that the veteran denied bowel or bladder dysfunction.  It was also noted that a computed axial tomography (CAT) scan revealed bulging disc at L3-4 and L4-5 and that nerve conduction studies were negative.  The diagnosis was bulging discs.

On VA orthopedic examination in October 1988, the examiner reported positive straight leg raises on the left at 30 degrees.  Reflexes were 2+ and equal to the ankles and knees.  There was decreased dorsiflexion strength of the left foot but otherwise muscles were equal and intact.  There was no evidence of gross muscle atrophy.  There was tenderness to the right sciatic notch to deep palpation.  It was noted a computed tomography (CT) scan of the lumbosacral spine revealed mild osteoarthritis and at least 2 moderate disc bulges but no identifiable herniated disc.  The diagnosis was left L5 lumbar radiculopathy.

VA mental health clinic records dated in October 1989 noted, in essence, that the veterans depression had abated over the previous weekend because he was excited about a prospective job but that the opportunity fell though and he had resumed feelings of hopelessness.

In a November 1989 decision, the Board granted entitlement to service connection for a back disorder.

In a December 1989 rating decision the Columbia, South Carolina, RO implemented the Boards decision and assigned a 20 percent disability rating from July 27, 1987, for osteoarthritis of the lumbosacral spine with L5 radiculopathy.  

VA outpatient treatment records dated in December 1989 show the veteran complained of chronic back pain and locking up.  It was noted that the veteran reported pain relief with medication and by assuming a knee to chest position and having his wife jump up and down on his back.  The examiner stated that upon voluntary flexion there was no evidence of muscle spasm.  There was tenderness and pain in midline.  There was no evidence of weakness, muscle atrophy, or sensory loss.  Reflexes were 2+ and equal.  The diagnosis was acute exacerbation of chronic low back syndrome.

On January 29, 1990, the Columbia, South Carolina, RO received the veterans notice of disagreement as to the assigned disability rating.  The veteran also requested entitlement to a total (100%) disability rating because of unemployability.

VA outpatient treatment records dated in April 1990 show the veteran complained of continued low back and left leg pain.  It was noted the veteran was in no apparent distress.  Straight leg raising was positive in the supine position but the veteran was easily able to extend the leg in the sitting position.  There was some motor weakness to the left lower extremity.  Deep tendon reflexes were 2+ with toes down going.  Sensation was normal.  The diagnosis was possible low back strain versus radiculopathy but with no present evidence of radiculopathy.  

In April 1990, the veteran perfected his appeal for entitlement to an increased rating for his service-connected back disability.

On the occasion of a personal hearing in May 1990, the veteran testified that he experienced constant back pain with radiating pain and numbness down the left leg.  He stated the pain had increased over the years and that the disorder affected his ability to sleep soundly, sit for long periods of time, or drive for prolonged periods.  He stated he experienced pain when he coughed or used the bathroom.  

During VA examination on June 11, 1990, the veteran complained of a constant dull pain from his lower back down to his left foot, left leg weakness, and left foot coldness and tingling.  He denied bowel or bladder incontinence.  The examiner noted the veteran was in no apparent distress and that his gait revealed a reciprocating heel-toe gait with significantly diminished cadence and mildly diminished stride length.  He used a cane in his right hand and had an antalgic component to the left leg.  His motions were slow and methodical and there were dysrhythmic motions detected when he arose from a sitting to a standing position.  He required assistance in removing his left shoe and sock.  

There was obvious discomfort in any bending activities and the veteran did not bear full weight on his left leg when unsupported by his cane.  In the standing position, there was slightly diminished thoracic kyphosis and moderately diminished lumbar lordosis.  There was tenderness to palpation over the mid-lumbar region, lower lumbosacral region, and left paravertebral region to percussion.  There was no evidence of muscle spasm.  Forward flexion was to 45 degrees with evidence of severe pain, extension was to 18 degrees, left lateral bending was to 26 degrees, right lateral bending was to 26 degrees, left rotation was to 24 degrees, and right rotation was to 18 degrees.  Straight leg raising was positive to the left with pain at the lateral thigh and medial leg.  Reflexes were hyperactive to right and left knee jerks.  Ankle jerks were 2+ and symmetrical.  Babinskis signs were down going.  There was no clonus elicited.

Sensory examination revealed diminished sensation to pin prick over the medial aspect of the lower left leg as well as the medical aspect and dorsum of the left foot.  The diagnoses included clinical evidence of advanced radiculopathy affecting the nerve roots of L5 and S1 on the left leg and related low back pain.  The examiner noted the veteran had advanced neurological findings of hyperreflexia at the knees as well as motor weakness, absent position sense, and significantly diminished deep pain responses.  It was noted the veterans functional capacity at that time was very limited and that he should be evaluated to determine if surgical intervention could relieve his symptoms.

In a September 1990 rating decision, the Columbia, South Carolina, RO granted entitlement to an increased 40 percent disability rating from July 27, 1987.

On July 11, 1991, the St. Petersburg, Florida, RO received the veterans application for an increased rating based upon unemployability.  The veteran reported he had been unable to work because of his back and left leg disorders since April 1987.  

VA examination on July 31, 1991, revealed severe pain and tenderness over L3-5 with radiation down the left leg to the left foot and associated numbness and tingling.  Ankle and knee jerks were normal.  There was marked limitation of motion of the lumbosacral spine.  Straight leg raising tests could not be performed due to severe pain and the examiner noted the veteran passed out on the examination table and started to hyperventilate because of back pain.  The diagnosis included intervertebral disc syndrome at L3-5 with radiculitis down the left leg.  It was noted that at the present time the veteran was unemployable. 

In August 1991, the St. Petersburg, Florida, RO denied entitlement to an increased disability rating and denied entitlement to a total rating based upon individual unemployability.  

In December 1991, the veteran submitted a notice of disagreement from the August 1991 rating decision.  In February 1992, he perfected an appeal as to the issue of entitlement to a total rating based upon individual unemployability.  

In a September 1992 rating decision, the St. Petersburg, Florida, RO granted entitlement to service connection for paranoid schizophrenia, assigned a 10 percent disability rating effective from February 7, 1992, and denied entitlement to a total rating based upon individual unemployability.

In a December 1992 rating decision, the St. Petersburg, Florida, RO granted entitlement to an increased 30 percent disability rating for service-connected paranoid schizophrenia effective from February 7, 1992, and denied entitlement to a total rating based upon individual unemployability.

On March 11, 1993, the St. Petersburg, Florida, RO received correspondence from T. P. Starr, M.D., the veterans private physician, which noted the veteran had bulging and severely damaged discs at L3, L4, and L5.  It was noted that improvement even with surgical intervention was unlikely.  The physician stated it was not foreseeable that the veteran could become employable in the future due to his service-connected injury.

VA orthopedic examination in June 1993 revealed diagnoses including intervertebral disc syndrome at L3, L4, and L5 with radiculitis down the left leg to be ruled out, severe muscle spasm to the lumbosacral muscles, bilaterally, and marked limitation of motion of the lumbosacral spine.  It was the examiners opinion that the veteran was unemployable.  

In August 1993, the St. Petersburg, Florida, RO, received private medical records from Dr. Starr including a January 29, 1993, report which noted the veteran had tenderness at L2, L3, L4, L5, and S1 with radiation of severe pain down to the left foot.  It was noted the veteran reported almost constant bowel and bladder incontinence.  The physician stated the veteran was not presently able to work and would not be able to work at any time in the future.

In a September 1993 rating decision, the St. Petersburg, Florida, RO, inter alia, granted entitlement to an increased 60 percent disability rating for intervertebral disc syndrome at L3-5 with osteoarthritis, effective from January 29, 1993, and entitlement to a total disability rating based upon individual unemployability, effective from January 29, 1993.  The veteran was notified of the awards by correspondence dated October 25, 1993, and provided information concerning his appellate rights.  

In an October 1993 supplemental statement of the case, the St. Petersburg, Florida, RO restyled the issues on appeal as entitlement to an effective date earlier than January 29, 1993, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis and entitlement to an effective date earlier than January 29, 1993, for the award of a total rating based upon individual unemployability due to service-connected disabilities.

In a September 1997 decision, the Board dismissed the veterans appeal as to the issues of entitlement to an effective date earlier than January 29, 1993, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis and entitlement to an effective date earlier than January 29, 1993, for the award of a total rating based upon individual unemployability due to service-connected disabilities.  It was noted, in essence, that all matters to which the veteran had perfected an appeal had been resolved to the veterans favor, that he had been assigned the maximum schedular rating for his service-connected back disorder, and that entitlement to a total rating based upon individual unemployability had been granted.  The Board noted the veteran had not perfected an appeal as to the earlier effective date issues.  

In October 1997, the veteran requested entitlement to a 100 percent disability rating based upon unemployability effective from June 1987.  

In November 1998, the veteran perfected an appeal as to the issues of entitlement to an earlier effective date for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis and entitlement to an earlier effective date for the award of a total rating based upon individual unemployability.

In his substantive appeal the veteran claimed a total disability rating from July 1987 was warranted because the Department of Health and Human Services, Social Security Administration (SSA) determined he was 100 percent disabled since July 1987 due to his physical and psychiatric disorders.  He reported he had been unemployable since his discharge from active service.

In March 2000, the Board remanded the case to the St. Petersburg, Florida, RO for additional development, including to obtain copies of the SSA records associated with the veterans disability claim.

In September 2000, the St. Petersburg, Florida, RO received copies of the veterans SSA records including a May 1988 determination which found the veteran had been disabled since April 20, 1987, because of severe depression and a mixed personality disorder.  The administrative law judge noted the veterans pain and limited functioning were caused primarily by his depression and personality deficits and that the record did not show the existence of an impairment as defined by regulations for degenerative disc disease, severe dysthymic disorder, or mixed personality disorder with borderline, schizotypical, and obsessive-compulsive traits.  

The records also included a March 1988 private medical report which noted the veteran complained of pain related to a back injury and noted that he had been unable to work since April 1987.  The diagnosis was severe dysthymic disorder.  

A March 1998 private medical examination report noted diagnoses including history of chronic low back pain with possible disc disease and history of emotional disorder of uncertain etiology with hallucination in the past but now in remission.  The examiner noted the veterans lower extremities revealed no evidence of edema or varicosities.  Peripheral circulation was intact and deep tendon reflexes were normal.  There was full range of motion to all joints without effusion, crepitus, laxity, or joint deformities.  Straight leg raise tests were negative to 70 degrees.  

It was noted the veterans posture was erect but that he walked with a marked limp to the left and used a cane.  The limp was exaggerated further with heel, toe, and tandem walking but without any evidence of weakness or ataxia.  He demonstrated a great deal of pain with any movement of his back and his range of motion was diminished throughout.  The examiner noted, however, that the veterans forward flexion was not felt to be a valid measurement because it was inconsistent with straight leg raise tests findings.  

A March 1998 private psychiatric examination report noted diagnoses including paranoid schizophrenia, by history.  The examiner noted the veterans prognosis was poor and that his ability to do work related to activities requiring capacity for understanding and memory, sustained concentration and persistence, and social interaction and adaptation was poor.  

A March 1998 SSA report noted the veterans medical disability status was continued.  A primary diagnosis of degenerative disc disease was provided.

Earlier Effective Date for the Award of a 60 Percent Disability
Evaluation for Intervertebral Disc Syndrome 

VA regulations provide that, except as otherwise provided, the effective date of a claim for an increased rating shall be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date.  38 C.F.R. § 3.400(o)(2).

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

Consideration of factors wholly outside the rating criteria constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit has recognized the Boards authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides compensable ratings for intervertebral disc syndrome when the disorder is shown to be mild (10 percent), moderate with recurring attacks (20 percent), severe with recurring attacks and intermittent relief (40 percent), or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief (60 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2000).  

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based upon functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The VA General Counsel in a precedent opinion has held that Diagnostic Code 5293, intervertebral disk syndrome, involves loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Board notes that a lay person can provide evidence of visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board finds that the medical evidence of record demonstrates the veterans service-connected intervertebral disc syndrome of L3-5 with osteoarthritis first met the criteria for a 60 percent disability rating on June 11, 1990.  The examiner noted the veteran had advanced neurological findings which may be interpreted as being related to the site of his diseased disc and as a disorder with little intermittent relief.  Therefore, the Board finds entitlement to an effective date from June 11, 1990, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis is warranted.  

Although the veteran claimed, in essence, that an effective date from June 1987 was warranted, the Board finds the medical evidence does not support his claim of a more severe back disability prior to June 1990.  The Board notes that service medical records include an April 1987 orthopedic examination report which noted a history of low back pain related to trauma without evidence of serious physical abnormality.  At that time, the veteran complained of pain to the left side of the lumbosacral spine but denied present radiation, bowel, bladder, or sexual dysfunction.  A May 1987 report noted the veteran had stated his back pain was improving and that he had experienced no further radicular symptoms.  The examiner reported a diagnosis of improving degenerative disc disease.

The veterans June 1987 separation examination revealed abnormalities to the spine and lower extremities due to sciatic pain and the veteran noted recurrent back pain in his report of medical history.  The Board notes, however, that no further discussion of the veterans back disorder was provided at that time.

During VA examination in September 1987 the veteran complained of almost constant low back and left leg pain.  The examiner noted the veteran had very significant symptoms of left leg sciatica and left leg weakness and symptoms indicative of severe degenerative disc disease.  The Board finds this report including consideration for the veterans pain and dysfunction more closely demonstrates the criteria for a 40 percent rating for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  In fact, the veteran described his pain as almost constant which implies some intermittent relief.  

The Board notes the March 1988 private and October 1998 VA examination reports did not comment upon the persistence of the veterans symptoms.  VA outpatient treatment records dated in December 1989 show complaints of chronic back pain and locking up but noted the veteran reported his pain was relieved with medication and by assuming a knee to chest position and having his wife jump up and down on his back which also implies he received some intermittent relief.  In addition, the Board notes an April 1990 examination found possible low back strain versus radiculopathy but noted there was no present evidence of radiculopathy.  Therefore, the Board finds entitlement to an effective date earlier than June 11, 1990, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis is not warranted.  

Earlier Effective Date for the Award of a Total Rating
Based upon Individual Unemployability

The Board notes that a claim for TDIU is essentially a claim for an increased rating and that the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date.  38 C.F.R. § 3.400(o)(2).

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, extra-schedular consideration applies in cases where veterans are unemployable by reason of service-connected disabilities but fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

Based upon a comprehensive review of the record, the Board finds the veterans first informal TDIU claim was received by the RO on January 29, 1990, but that factually ascertainable medical evidence demonstrating the veteran was unemployable because of his service-connected disabilities was first received on July 31, 1991.  Although, in addition to a diagnosis of intervertebral disc syndrome the July 31, 1991, VA examiner provided a diagnosis of cervical disc syndrome and recommended the veteran undergo psychiatric evaluation, the Board finds, applying all reasonable doubt in the veterans favor, that the examiners opinion as to unemployability may be attributed to the service-connected back disability.  Therefore, entitlement to an earlier effective date for the award of TDIU from July 31, 1991, is warranted.

While the veteran claims, in essence, that he was totally unemployable after his release from active service in June 1987, the Board finds the evidence of record does not demonstrate unemployability due to service-connected disabilities prior to July 31, 1991.  The Board notes that a June 1990 VA examiner stated the veterans functional capacity at that time was very limited; however, the Board finds the statement is not indicative of an opinion as to employability.  

As noted above, the Board has found the veterans service-connected intervertebral disc syndrome at L3-5 with osteoarthritis warranted an award of a 60 percent disability evaluation effective from June 11, 1990.  The Board also notes the veteran was assigned a 30 percent disability for paranoid schizophrenia effective from February 7, 1992, but that in light of the finding of entitlement to an earlier effective date for the veterans service-connected intervertebral disc syndrome consideration of unemployability based upon combined schedular disabilities as of that date is not warranted.  The Board notes the assigned effective date for the award for the veterans service-connected psychiatric disability has not been disputed.

Although a May 1988 SSA determination found the veteran had been unemployable since April 20, 1987, the Board notes that SSA decisions are not controlling for VA purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The Board also notes that the veterans May 1988 SSA determination was based upon a finding of disability due to severe depression and a mixed personality disorder and not because of his service-connected back disability.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provisions upon which to assign effective dates earlier than provided in this decision.

 
ORDER

Entitlement to an effective date from June 11, 1990, but no earlier, for the award of a 60 percent disability evaluation for intervertebral disc syndrome at L3-5 with osteoarthritis is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an effective date from July 31, 1991, but no earlier, for the award of TDIU is granted, subject to the regulations governing the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans Appeals


  
